August 23, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           JUAN ROMERO, Appellant

NO. 14-16-00437-CV                          V.

                        THOMAS J. BARKEI, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on May 24, 2016. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Juan Romero.

      We further order this decision certified below for observance.